Citation Nr: 0114560	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-22 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral Osgood-
Schlatter's disease with chondromalacia right patella, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



REMAND

The veteran had active service from July 1975 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claim.

Appellate review of the veteran's claim at this time would be 
premature.  In his November 2000 substantive appeal, he 
requested a hearing before a member of the Board at the RO.  
He subsequently agreed to a video-conference hearing lieu of 
a hearing with a Board member at the RO.  See 38 C.F.R. 
§ 20.700(e) (2000).

In March 2001, the RO mailed a scheduling notice for the 
video-conference hearing to the veteran at the address he 
provided on his February 2000 notice of disagreement.  
However, his November 2000 substantive appeal showed a change 
of address.  The veteran did not appear for his hearing 
scheduled on March 19, 2001.  Under these circumstances, the 
RO should reschedule the video-conference hearing and provide 
the veteran notice at his correct mailing address.  See 
38 C.F.R. § 20.700(a) (2000).

Accordingly, the case is REMANDED for the following action:

Reschedule the veteran for a video-
conference hearing before a member of the 
Board and provide him notice of the 
hearing at his most recent address of 
record.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



